Title: To James Madison from John Lamson, 24 August 1802 (Abstract)
From: Lamson, John
To: Madison, James


24 August 1802, Trieste. Since his dispatch of 22 May, “some events have taken place which appear to threaten the ⟨tota⟩l annihilation of our commerce in these seas.” They are the declaration of war by the emperor of Morocco, the threat of war by the other Barbary States, and the capture of the brig Franklin by Tripoli. “As the commerce of this country with their own Ships is allmost entirely confined to the Levant and Medeteranean seas they depend wholly upon foreigners for their supplies of East and West India produce of which there is an immense consumption.… If therefore the Navigation of the Medeteranean could be free’d from its present embarassments, I think [the U.S.] might employ a portion of their shipp⟨ing⟩ in this trade to very good account.”
 

   
   RC (DNA: RG 59, CD, Trieste, vol. 1). 2 pp. Damaged by removal of seal.



   
   A full transcription of this document has been added to the digital edition.

